Citation Nr: 0823511	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  07-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.

The veteran and her mother testified before the undersigned 
Acting Veterans Law Judge in Washington, D.C. in January 
2008.  A transcript of the hearing has been associated with 
the record.

The Board observes that in her hearing testimony and in 
written submissions, the veteran has argued that her service-
connected psychiatric disorder was misdiagnosed, and that her 
currently diagnosed seizure disorder should be service 
connected.  Service connection for epilepsy was denied in 
October 1988, and in September 2005, the RO declined to 
reopen a claim of entitlement to service connection for 
seizure disorder.  The Board has determined that the 
veteran's testimony and written submissions reasonably raise 
an application to reopen the claim of entitlement to service 
connection for seizure disorder.  As such, this issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran is not shown to be blind, or nearly blind, or 
institutionalized in a nursing home on account of service-
connected physical or mental incapacity; her service-
connected disability is not shown to render her unable to 
care for most of her daily personal needs without regular 
assistance from others or to protect herself from the hazards 
and dangers of her daily environment.


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for the regular aid and attendance of another person 
have not been met. 38 U.S.C.A. § 1114(l) (West 2002); 38 
C.F.R. § 3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In the instant case, the veteran submitted VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, in October 2005.  

A letter dated in October 2005 discussed the evidence 
necessary to support the claim.  The evidence of record was 
listed and the veteran was told how VA would assist her in 
obtaining further evidence.  She was asked to identify or 
submit any additional pertinent evidence.  

The Board finds that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination has been 
conducted.  The veteran was afforded the opportunity to 
testify before the undersigned.  The appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
its implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Compensation at the aid and attendance rate is payable when a 
veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).  

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed herself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in her daily environment.  "Bedridden" will 
be a proper basis for the determination, and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2007).

In this case, the veteran asserts that her seizure disorder 
should be considered in determining whether she is entitled 
to aid and attendance benefits.  She has repeatedly argued 
that her psychiatric disorder was misdiagnosed, and that the 
accurate diagnosis is seizure disorder.  However, as noted 
above, service connection for epilepsy has been denied and 
the RO has declined to reopen a claim for seizure disorder.  

Review of the record reflects a long psychiatric history.  
Service connection for depressive psychosis was granted in 
April 1980.  The RO determined that a noncompensable 
evaluation was appropriate.  A November 1980 rating decision 
increased the evaluation of the disability to 10 percent, and 
noted a recharacterization to manic depressive illness, 
depressed, in partial remission.  In July 1983, the 
evaluation of the disability was increased to 50 percent, 
following a period of hospitalization during which the 
veteran received a 100 percent evaluation.  A February 1984 
rating decision decreased the evaluation to 30 percent.  An 
August 1992 rating decision increased the evaluation to 50 
percent.  A 100 percent evaluation was assigned in May 1996.

A June 1987 report from Cardinal Cushing General Hospital 
notes that the veteran had been diagnosed with psychomotor 
seizure disorder about six months previously.  A July 1989 
status report by a registered nurse indicates a recent 
diagnosis of major seizure disorder.

In October 2005, the veteran's VA physician conducted an 
examination.  She noted that the veteran's fine movements 
were restricted by seizure disorder and deconditioning.  She 
indicated that the veteran was unable to use the stove due to 
safety concerns, and that she required help with cleaning and 
cooking.  She stated that the veteran's balance was 
inconsistent and that she used a cane or a wheelchair.  She 
also noted chronic reflex sympathetic dystrophy and problems 
with the veteran's shoulders and hips.  She stated that the 
veteran's depressed mood due to her restrictions interfered 
significantly with her self care.  The diagnoses were seizure 
disorder, disequilibrium, impingement, and reflex sympathetic 
dystrophy.  The provider opined that the veteran was unable 
to live independently because of complex medical and 
resultant mental health issues.

In a January 2008 statement, the veteran's VA physician 
stated that the veteran had medical conditions which required 
the veteran to have support and assistance.  She indicated 
that those conditions included seizure disorder, sensory 
neuropathy, asthma, reflex sympathetic dystrophy, adhesive 
capsulitis of the shoulder, and severe esophageal dysmotility 
with dysphagia.  

While it is clear that the veteran has various medical 
diagnoses, the symptoms of which require her to have 
assistance with daily activities, the evidence demonstrates 
that such difficulties are not caused by her service-
connected major depression.  The veteran is not, by virtue of 
her service-connected disability, permanently bedridden or 
helpless.  Rather, the VA physician has noted that the 
veteran has numerous medical problems, the symptoms of which 
necessitate the assistance of another person.  There is no 
evidence that the veteran, due to her service-connected major 
depression, is dependent upon another person for bathing, 
dressing, feeding herself, or other activities of daily 
living.  Moreover, major depression does not cause her to be 
permanently bedridden or housebound.  

Essentially, there is no evidence that the veteran's service-
connected major depression causes her to be so helpless as to 
require the regular aid and attendance of another person.  
Rather, the evidence demonstrates that seizure disorder, 
disequilibrium, reflex sympathetic dystrophy, and other 
musculoskeletal diagnoses result in the need for aid and 
attendance.  Service connection is not in effect for those 
disabilities.  Accordingly, the Board concludes that the 
requirements for special monthly compensation based on the 
need for the regular aid and attendance of another person are 
not met.  38 U.S.C.A. §§ 1114(l)(s), 5103A (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2007).

As the preponderance of the evidence is against the veteran's 
claim for special monthly compensation based on the need for 
the regular aid and attendance of another person or being 
housebound, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person is 
denied.



____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


